—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Franklin Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting inmates from creating a disturbance, harassment, refusing a direct order and making threats. Contrary to petitioner’s contention, the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence of petitioner’s guilt (see, Matter of Barnes v Goord, 279 AD2d 685; Matter of Kwiatkowski v Goord, 276 AD2d 986). Although petitioner claims that the correction officer who authored the report fabricated the charges in retaliation for a grievance that petitioner filed against him, we find no reason to disturb the Hearing Officer’s determination resolving this credibility issue against petitioner (see, Matter of Daum v Goord, 270 AD2d 745, 746; Matter of James v Couture, 266 AD2d 604, 605). We have reviewed petitioner’s remaining contentions, including his claim of Hearing Officer bias, and conclude that they are either unpreserved for our review or lacking in merit.
*666Cardona, P. J., Crew III, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.